DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3 and 5-22 are pending.
Claims 2 and 4 are canceled.

Response to Amendment
The amendments to the (specifications and claims) filed on December 04, 2021 have been entered. Claims 1, 3 and 5-22 are pending. In regard to the specification, the objections have been withdrawn. In regard to claims 3, 4, 6-8 and 10, the objections have been withdrawn.

Allowable Subject Matter
Claims 1, 3 and 5-22 are allowed. Independent claims 1, 11 and 19 contain allowable subject matter as indicated below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector assembling structure, comprising: a shell; a circuit board disposed on the shell; a connector disposed on the circuit board; a fixing member; and an elastic member on the fixing member; wherein the circuit board comprises a pillar, the fixing member comprises a fixing member opening corresponding to the pillar, the pillar passes through the fixing member opening, and a size of the fixing member opening is greater than a size of the pillar; wherein the connector assembling structure further comprises a positioning member disposed on the shell, wherein the fixing member comprises a fixing member positioning hole, and the positioning member passes through the fixing member positioning hole; wherein the positioning member is made of compressible material, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 11, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector assembling structure, comprising: a shell; a circuit board; a connector; a fixing member fixed on the shell; an elastic member; and a screw; wherein the fixing member further comprises a fixing member fixing hole, and the screw passes through the fixing member fixing hole; wherein the circuit board comprises a pillar, the fixing member comprises a fixing member opening corresponding to the pillar, the pillar passes through the fixing member opening, and a size of the fixing member opening is greater than a size of the pillar, as recited in claim 11, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 19, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector assembling structure, comprising: a shell; a circuit board; a connector disposed on the circuit board; a fixing member; and an elastic member disposed on the fixing member; wherein the circuit board comprises a pillar, the fixing member comprises a fixing member opening corresponding to the pillar, the pillar passes through the fixing member opening, and a size of the fixing member opening is greater than a size of the pillar; wherein a profile of the elastic member is rhombus or rectangular, as recited in claim 19, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831